PRISM PLEDGE AGREEMENT
 
This PLEDGE AGREEMENT (this “Agreement”), dated as of August 4, 2011, is made by
Max Cash Media, Inc., a Nevada corporation (the “Company”), each person and
entity listed as a pledgor on the signature pages hereto (each a “Pledgor”), and
each additional person, if any, who becomes a Pledgor pursuant to the
requirements of Section 3.18 of the Bridge Loan Agreement (defined below) (the
“Additional Pledgors”), in favor of Gottbetter & Partners, LLP, in its capacity
as collateral agent (in such capacity, the “Collateral Agent”) for the “Buyers”
(as defined below) party to that certain Securities Purchase Agreement, dated as
of August 4, 2011 (the “Securities Purchase Agreement”).
 
WITNESSETH:
 
WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of
Buyers attached to the Securities Purchase Agreement (collectively, the
“Buyers”) are parties to that Securities Purchase Agreement, pursuant to which
the Company shall sell, and the Buyers shall purchase, the “Notes” (as defined
therein); and
 
WHEREAS, pursuant to that certain Bridge Loan Agreement dated as of even date
herewith (the “Bridge Loan Agreement”) between the Company and Prism
Corporation, an Oklahoma corporation (“Prism”), the Company has agreed to lend
the proceeds of the Notes to Prism (the “Bridge Loan”);


WHEREAS, pursuant to the Bridge Loan Agreement, the Pledgors have agreed to
pledge the Pledged Shares (as defined below) to the Collateral Agent for the
benefit of the Buyers on the terms and conditions set forth in this Agreement;


WHEREAS, it is a condition precedent to the Buyers purchasing the Notes that the
Pledgors shall have executed and delivered to the Collateral Agent for the
benefit of itself and the Buyers this Agreement to secure all of the Company’s
obligations under the Securities Purchase Agreement, the Notes issued pursuant
thereto and the other “Transaction Documents” (as defined in the Securities
Purchase Agreement, and as the same may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof, the
“Transaction Documents”), on the terms and conditions set forth herein; and
 
WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Pledgor;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Pledgor agrees with the
Collateral Agent as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.   Definitions and Rules of Interpretation.
 
(a)           Definitions.  Reference is made to the Securities Purchase
Agreement and the Notes for a statement of terms thereof.  Capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Securities Purchase Agreement or the Notes.  All terms used in this Agreement
which are defined in the Securities Purchase Agreement or the Notes or in
Article 8 or Article 9 of the Uniform Commercial Code as in effect from time to
time in the State of New York (the “Code”), and which are not otherwise defined
herein shall have the same meanings herein as set forth therein; provided, that
terms used herein which are defined in the Code as in effect in the State of New
York on the date hereof shall continue to have the same meaning notwithstanding
any replacement or amendment of such statute except as the Collateral Agent may
otherwise determine.  In the event that any such term is defined in both the
Securities Purchase Agreement or the Notes and the Code, the definition of such
term in the Securities Purchase Agreement or the Notes shall control.
 
(b)           Rules of Interpretation.  Except as otherwise expressly provided
in this Agreement, the following rules of interpretation apply to this
Agreement: (i) the singular includes the plural and the plural includes the
singular; (ii) “or” and “any” are not exclusive and “include” and “including”
are not limiting; (iii) a reference to any agreement or other contract includes
permitted supplements and amendments; (iv) a reference to a law includes any
amendment or modification to such law and any rules or regulations issued
thereunder; (v) a reference to a person includes its permitted successors and
assigns; and (vi) a reference in this Agreement to an Article, Section, Annex,
Exhibit or Schedule is to the Article, Section, Annex, Exhibit or Schedule of
this Agreement.
 
SECTION 2.   Pledge and Grant of Security Interest.
 
(a)           As collateral security for all of the Obligations (as defined in
Section 3 hereof), each of the Pledgors hereby pledges and assigns and grants to
the Collateral Agent a continuing security interest in, and Lien on, all of such
Pledgor’s right, title and interest in and to the following (collectively, the
“Collateral”):


the shares of capital stock of Prism described next to the Pledgor’s name in
Schedule 1, which are represented by one or more stock certificates, as set
forth in Schedule 1, representing such equity interests (the “Pledged Shares”),
including, but not limited to, any stock dividend and any distribution in
connection with a stock split from time to time received, receivable or
otherwise distributed in respect of any of the foregoing, and all cash and
noncash proceeds thereof, and any additional shares of capital stock of Prism
that may be required to be added to the Collateral pursuant to Section 3.18 of
the Bridge Loan Agreement.
 
SECTION 3.   Security for Obligations.  The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           the payment by the Company, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents, including, without
limitation, (A) all principal of and interest on the Notes (including, without
limitation, all interest that accrues after the commencement of any bankruptcy
proceeding of the Pledgors, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such bankruptcy
proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents, above, for so long as the Notes are outstanding; and
 
(b)           the due performance and observance by each Pledgor of all of its
other obligations from time to time existing in respect of any of the
Transaction Documents for so long as the Notes are outstanding.
 
SECTION 4.   Delivery of the Collateral.
 
(a)           All certificates currently representing the Pledged Shares shall
be delivered to the Collateral Agent on or prior to the execution and delivery
of this Agreement.  All other promissory notes, certificates and instruments
constituting Collateral from time to time or required to be pledged to the
Collateral Agent pursuant to the terms of this Agreement (the “Additional
Collateral”) shall be delivered to the Collateral Agent promptly upon receipt
thereof by or on behalf of any of the Pledgors.  All such certificates,
promissory notes and instruments shall be held by the Collateral Agent pursuant
hereto and shall be delivered in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank (“Transfer Materials”), all in form and substance
reasonably satisfactory to the Collateral Agent.  If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, the Pledgors shall cause the Collateral Agent (or its
designated custodian, nominee or other designee) to become the registered holder
thereof, or cause each issuer of such securities to agree that it will comply
with instructions originated by the Collateral Agent (or its designated
custodian, nominee or other designee) with respect to such securities without
further consent by the Pledgors.
 
(b)           If any Pledgor shall receive, by virtue of such Pledgor’s being or
having been an owner of any Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Collateral, or otherwise, (iii) dividends payable in cash (except such
dividends permitted to be retained by such Pledgor pursuant to Section 7 hereof)
or in securities or other property or (iv) dividends, distributions, cash,
instruments, investment property and other property in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, such Pledgor shall receive such
stock certificate, promissory note, instrument, option, right, payment or
distribution in trust for the benefit of the Collateral Agent, shall segregate
it from such Pledgor’s other property and shall deliver it forthwith to the
Collateral Agent in the exact form received, together with appropriate Transfer
Materials, to be held by the Collateral Agent as Collateral and as further
collateral security for the Obligations.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 5.   Representations and Warranties of each Pledgor.  Each Pledgor
severally represents and warrants to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Obligations
have been paid in full and each Transaction Documents have been irrevocably
terminated) that:
 
(a)           the execution, delivery and performance by each Pledgor of this
Agreement and the pledge of the Collateral hereunder do not and will not result
in any violation of any agreement, indenture, instrument, license, judgment,
decree, order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;
 
(b)           this Agreement constitutes the legal, valid, and binding
obligation of each Pledgor enforceable against each Pledgor in accordance with
its terms;
 
(c)           (i) all Pledged Stock owned by each Pledgor is set forth on
Schedule A hereto and (ii) each Pledgor is the direct and beneficial owner of
each share of the Pledged Stock;
 
(d)           all of the Pledged Shares have been duly authorized, validly
issued and are fully paid and nonassessable;
 
(e)           no consent or approval of any person, corporation, governmental
body, regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(f)           there are no pending or, to the best of Pledgor’s knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral;
 
(g)          each Pledgor has the requisite power and authority to enter into
this Agreement and to pledge and assign the Collateral to the Pledgee, for the
ratable benefit of the Buyers, in accordance with the terms of this Agreement;
 
(h)          each Pledgor owns each item of the Collateral and, except for the
pledge and security interest granted to Pledgee, for the ratable benefit of the
Buyers, hereunder, the Collateral shall be, immediately following the closing of
the transactions contemplated by the Transaction Documents, free and clear of
any other security interest, mortgage, pledge, claim, lien, charge,
hypothecation, assignment, offset or encumbrance whatsoever;
 
(i)            there are no restrictions on transfer of the Pledged Stock
contained in the certificate of incorporation or by-laws (or equivalent
organizational documents) of Prism or otherwise which have not otherwise been
enforceably and legally waived by the necessary parties;
 
 
4

--------------------------------------------------------------------------------

 
 
(j)            none of the Pledged Shares has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject; and


(k)           the Pledgor shall cause any and all Additional Pledgors to execute
a signature page of, and thereby become a party to, this Agreement.


SECTION 6.   Covenants as to the Collateral.  So long as any Obligations shall
remain outstanding and the Securities Purchase Agreement and the other
Transaction Documents shall not have been terminated, each Pledgor severally
covenants that such Pledgor will, unless the Collateral Agent shall otherwise
consent in writing:
 
(a)           at such Pledgor’s expense, defend the Collateral Agent’s right,
title and security interest in and to the Collateral against the claims of any
person;
 
(b)           at such Pledgor’s expense, at any time and from time to time,
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or that the Collateral Agent may reasonably
request in order to (i) perfect and protect, or maintain the perfection of, the
security interest and Lien purported to be created hereby, (ii) enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder in
respect of the Collateral or (iii) otherwise effect the purposes of this
Agreement, including, without limitation, delivering to the Collateral Agent
irrevocable proxies in respect of the Collateral registered in the name of such
Pledgor, except for Collateral which the Pledgor is entitled to vote under the
terms of Section 7 hereof;
 
(c)           not sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor will any Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby; and
 
(d)           not take or fail to take any action which would in any manner
impair the validity or enforceability of the Collateral Agent’s security
interest in and Lien on any Collateral.
 
SECTION 7.   Voting Rights, Dividends, Etc. in Respect of the Collateral.
 
(a)          So long as no Event of Default shall have occurred and be
continuing:
 
(i)           each Pledgor may exercise any and all voting and other consensual
rights pertaining to any Collateral for any purpose not inconsistent with the
terms of this Agreement, the Notes or the other Transaction Documents; provided,
however, that (A) none of the Pledgors will exercise or refrain from exercising
any such right, as the case may be, if the Pledgee has provided prior written
notice to such Pledgors that, in the Collateral Agent’s judgment, such action
(or inaction) could reasonably be expected to affect adversely in any material
respect the value of any Collateral or otherwise could reasonably be expected to
have a Material Adverse Effect, and (B) each Pledgor will give the Collateral
Agent at least five (5) Business Days’ notice of the manner in which it intends
to exercise, or the reasons for refraining from exercising, any such right that
could reasonably be expected to affect adversely in any material respect the
value of any Collateral or otherwise could reasonably be expected to have a
Material Adverse Effect;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           the Pledgors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Collateral to the extent
permitted by the Securities Purchase Agreement; provided, however, that prior to
the date by which the Pledged Shares are required to be returned to the
registered holder thereof, any and all (A) dividends and interest paid or
payable other than in cash in respect of, and instruments (other than checks)
and other property received, receivable or otherwise distributed in respect of
or in exchange for, any Collateral, (B) dividends and other distributions paid
or payable in cash in respect of any Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in surplus, and (C) cash paid, payable or otherwise
distributed in redemption of, or in exchange for, any Collateral, together with
any dividend, distribution, interest or other payment which at the time of such
dividend, distribution, interest or other payment was not permitted by the
Securities Purchase Agreement, shall be, and shall forthwith be delivered to the
Collateral Agent to hold as, Collateral and shall, if received by any of the
Pledgors, be received in trust for the benefit of the Collateral Agent, shall be
segregated from the other property or funds of the Pledgors, and shall be
forthwith delivered to the Collateral Agent in the exact form received with any
Transfer Materials, to be held by the Collateral Agent as Collateral and as
further collateral security for the Obligations; and
 
(iii)           the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to a Pledgor all such proxies and other instruments as
such Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) of this Section 7(a) and to receive the dividends,
distributions, interest and other payments which it is authorized to receive and
retain pursuant to paragraph (ii) of this Section 7(a), in each case, to the
extent that the Collateral Agent has possession of such Collateral.
 
(b)          Upon the occurrence and during the continuance of an Event of
Default:
 
(i)           all rights of each Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
paragraph (i) of subsection (a) of this Section 7, and to receive the dividends,
distributions, interest and other payments which it would otherwise be
authorized to receive and retain pursuant to paragraph (ii) of subsection (a) of
this Section 7, shall cease, and all such rights shall thereupon become vested
in the Collateral Agent which shall thereupon have the sole right to exercise
such voting and other consensual rights and to receive and hold as Collateral
such dividends, distributions, interest and other payments;
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           without limiting the generality of the foregoing, the Collateral
Agent may, at its option, exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any issuer of the Collateral or upon the exercise by any
issuer of the Collateral of any right, privilege or option pertaining to any
Collateral, and, in connection therewith, to deposit and deliver any and all of
the Collateral with any committee, depository, transfer collateral agent,
registrar or other designated collateral agent upon such terms and conditions as
it may determine; and


(iii)           all dividends, distributions, interest and other payments which
are received by any Pledgor contrary to the provisions of paragraph (i) of this
Section 7(b) shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other funds of such Pledgor, and shall be forthwith
paid over to the Collateral Agent as Collateral in the exact form received with
any necessary endorsement and/or appropriate stock powers duly executed in
blank, to be held by the Collateral Agent as Collateral and as further
collateral security for the Obligations.
 
SECTION 8.   Additional Provisions Concerning the Collateral.
 
(a)           Each Pledgor hereby (i) authorizes the Collateral Agent to file
one or more financing or continuation statements, and amendments thereto,
relating to the Collateral, without the signature of such Pledgor where
permitted by law, (ii) ratifies such authorization to the extent that the
Collateral Agent has filed any such financing or continuation statements, or
amendments thereto, without the signature of such Pledgor prior to the date
hereof and (iii) authorizes the Collateral Agent to execute any agreements,
instruments or other documents in such Pledgor’s name and to file such
agreements, instruments or other documents that perfect, protect or enforce the
security interest and Lien of the Collateral Agent in the Collateral or as
provided under Article 8 or Article 9 of the UCC in any appropriate filing
office.
 
(b)           Each Pledgor hereby irrevocably appoints the Collateral Agent as
its attorney-in-fact and proxy, with full authority in the place and stead and
in its name or otherwise, from time to time in the Collateral Agent’s discretion
to take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of such Pledgor under Section 7(a) hereof), including,
without limitation, to receive, indorse and collect all instruments made payable
to such Pledgor representing any dividend, interest payment or other
distribution in respect of any Collateral and to give full discharge for the
same.  This power is coupled with an interest and is irrevocable until the
termination of this Agreement in accordance with Section 14(e) hereof.
 
(c)           If any Pledgor fails to perform any agreement or obligation
contained herein, the Collateral Agent itself may perform, or cause performance
of, such agreement or obligation, and the expenses of the Collateral Agent
incurred in connection therewith shall be paid by the Company and shall be
secured by the Collateral.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Other than the exercise of reasonable care to assure the safe
custody of the Collateral while held hereunder, the Collateral Agent shall have
no duty or liability to preserve rights pertaining thereto and shall be relieved
of all responsibility for the Collateral upon surrendering it or tendering
surrender of it to the respective Pledgors.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
it being understood that the Collateral Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Collateral Agent has or is deemed to have knowledge of such matters, or (ii)
taking any necessary steps to preserve rights against any parties with respect
to any Collateral.
 
(e)           The powers conferred on the Collateral Agent hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers.  Except for the safe custody of any Collateral in
its possession and the accounting for monies actually received by it hereunder,
the Collateral Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.
 
(f)            Upon the occurrence and during the continuation of any Default or
Event of Default, the Collateral Agent may at any time in its discretion (i)
without notice to the Pledgors, transfer or register in the name of the
Collateral Agent or any of its nominees any or all of the Collateral, subject
only to the revocable rights of the Pledgors under Section 7(a) hereof, and (ii)
exchange certificates or instruments constituting Collateral for certificates or
instruments of smaller or larger denominations.
 
SECTION 9.   Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:
 
(a)           The Collateral Agent shall deliver to the Buyers their respective
pro rata portion of the Pledged Materials held by the Collateral Agent
hereunder, whereupon the Buyers may exercise all rights and remedies of a
secured party with respect to such property as may be available under the
Uniform Commercial Code as in effect in the State of New York, including but not
limited to selling the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange or broker’s board or elsewhere, at such
price or prices and on such other terms as the Buyers may deem commercially
reasonable.  The Pledgors agree that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to any of the Pledgors of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Buyers shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Buyers may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefore, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Each Pledgor recognizes that it may be impracticable to effect a
public sale of all or any part of the Pledged Shares or any other securities
constituting Collateral and that the Buyers may, therefore, determine to make
one or more private sales of any such securities to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for its own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sales shall be deemed to
have been made in a commercially reasonable manner and that the Buyers shall
have no obligation to delay sale of any such securities for the period of time
necessary to permit the issuer of such securities to register such securities
for public sale under the Securities Act of 1933, as amended (the “Securities
Act”).  Each Pledgor further acknowledges and agrees that any offer to sell such
securities which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act) or (ii) made privately in
the manner described above to not less than fifteen (15) bona fide offerees
shall be deemed to involve a “public disposition” for the purposes of Section
9-610 of the Code (or any successor or similar, applicable statutory provision)
as then in effect in the State of New York, notwithstanding that such sale may
not constitute a “public offering” under the Securities Act, and that the
Collateral Agent may, in such event, bid for the purchase of such securities.
 
(c)           Any cash held by the Collateral Agent as Collateral and all cash
proceeds received by the Collateral Agent in respect of any sale of, collection
from, or other realization upon, all or any part of the Collateral shall be
applied (after payment of any amounts payable to the Collateral Agent pursuant
to Section 10 hereof) by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect consistent with
the provisions of the Securities Purchase Agreement.
 
(d)           In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Buyers are legally
entitled, the Company shall be liable for the deficiency, together with interest
thereon at the highest rate specified in the Notes for interest on overdue
principal thereof or such other rate as shall be fixed by applicable law,
together with the costs of collection and the reasonable fees, costs and
expenses of any attorneys employed by the Collateral Agent to collect such
deficiency.
 
(e)           In the event that the proceeds of any such sale, collection, or
realization are more than sufficient to pay all amounts to which the Buyers are
legally entitled, the remainder of such proceeds together with any remaining
Pledged Shares and Subsequent Pledged Shares shall be returned to the Pledgors
in accordance with the terms hereof.
 
SECTION 10.  Indemnity and Expenses.
 
(a)           The Company hereby agrees to indemnify and hold the Pledgors and
the Collateral Agent (and all of its officers, directors, employees, attorneys,
and consultants) harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees and disbursements of counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement), except such
claims, damages, losses, liabilities, obligations, penalties, fees, costs and
expenses resulting from such person’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The Company shall be obligated for, and will upon demand pay to
the Pledgors and the Collateral Agent the reasonable amount of any and all
out-of-pocket costs and expenses, including the reasonable fees and
disbursements of the Collateral Agent’s counsel and of any experts which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Pledgor to perform or
observe any of the provisions hereof.
 
SECTION 11.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), sent by Federal Express or other
recognized courier service (return receipt requested), telecopied or delivered
by hand, if to any Pledgor, to it at the address specified for the Company in
the Securities Purchase Agreement or if to the Collateral Agent, to it at the
address specified in the Securities Purchase Agreement or, if not a party to the
Securities Purchase Agreement as follows:
 
If to the Company:
Max Cash Media, Inc.
 
50 Brompton Road, Apt. 1X
 
Great Neck, NY  11021
 
Attention: Noah Levinson, Chief Executive Officer
 
 
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, NY  10022
 
Attention:
Adam S. Gottbetter, Esq.  
Telephone:
212.400.6900
 
Facsimile:
212.400.6901
 
 
If to Pledgors, to:
Prism Corporation
 
34 Wildcat Way
 
Bozeman, MT  59718
 
Attn:  Joe Loftis, CEO
 
Facsimile:  (406) 587-9470
 
 
With a copy to:
Wallin & Harrison
 
1425 S. Higley Road, Suite 104
 
Gilbert, Arizona  85296
 
Attn:  Troy A. Wallin, Esq.
 
Facsimile:  (480) 240-4151
   
If to the Collateral Agent, to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, NY  10022
 
Attention:
Adam S. Gottbetter, Esq.
 
Telephone:
212-400-6900
 
Facsimile:
212-400-6901

 
 
10

--------------------------------------------------------------------------------

 
 
or as to either such person at such other address as shall be designated by such
person in a written notice to such other person complying as to delivery with
the terms of this Section 11.  All such notices and other communications shall
be effective (i) if sent by certified mail, postage prepaid, return receipt
requested, when received; or (ii) if telecopied, when transmitted and
confirmation is received, provided same is on a Business Day and, if not, on the
next Business Day or (iii) if delivered by hand or sent by Federal Express or
other recognized courier service (return receipt requested), upon delivery,
provided same is on a Business Day and, if not, on the next Business Day.
 
SECTION 12.  Security Interest Absolute.  All rights of the Collateral Agent,
all Liens and all obligations of each of the Pledgors hereunder shall be
absolute and unconditional irrespective of:  (i) any lack of validity or
enforceability of the Securities Purchase Agreement or any other Transaction
Document, (ii) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from the Securities Purchase Agreement
or any other Transaction Document, (iii) any exchange or release of, or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Obligations, or (iv) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any of the Pledgors in respect of the
Obligations (other than the payment in full of the Obligations).  All
authorizations and agencies contained herein with respect to any of the
Collateral are irrevocable and powers coupled with an interest.
 
SECTION 13.  Conflict Waiver. The Pledgors hereby acknowledge that the
Collateral Agent is counsel to the Company in connection with the transactions
contemplated and referred to herein.  The Pledgors agree that in the event of
any dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the
Collateral Agent shall be permitted to continue to represent the Company, and
the Pledgors will not seek to disqualify such counsel and waive any objection
the Pledgors might have with respect to the Collateral Agent acting as the
Collateral Agent pursuant to this Agreement.


SECTION 14.  The Collateral Agent.


(a)           Delegation of Duties.  The Collateral Agent may execute any of its
duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Collateral Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Liability of Collateral Agent.  None of the Collateral Agent
Related Persons (as defined below) shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Transaction Document or the transactions contemplated hereby (except
for its own gross negligence or willful misconduct), or (ii) be responsible in
any manner to any of the Buyers for any recital, statement, representation or
warranty made by any other party, or any officer thereof, contained in this
Agreement or in any other Transaction Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Collateral Agent under or in connection with, this Agreement or any other
Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of  any other party to this Agreement or any other
Transaction Document to perform its obligations hereunder or thereunder.  No
Collateral Agent Related Person shall be under any obligation to any Buyer to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the
Company or any of the Company’s Subsidiaries or Affiliates.  “Collateral Agent
Related Persons” means the Collateral Agent and any successor agent arising
hereunder, together with their respective affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such persons and
affiliates.


(c)           Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to the Company or Prism), independent
accountants and other experts selected by the Collateral Agent. The Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the Majority Buyers as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Buyers against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Majority Buyers and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Buyers.
“Majority Buyers” means at any time a Buyer or Buyers then holding in excess of
50%of the then aggregate unpaid principal amount of the Notes.


(d)           Notice of Default.  The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any default or Event of Default,
except with respect to defaults in the delivery of any documents or certificates
required to be delivered to the Collateral Agent hereunder for the benefit of
the Buyers, unless the Collateral Agent shall have received written notice from
a Buyer or the Company or Prism referring to this Agreement, describing such
default or Event of Default and stating that such notice is a “notice of
default”.  The Collateral Agent will notify the Buyers of its receipt of any
such notice.  The Collateral Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Majority Buyers in
accordance with this Agreement; provided, however, that unless and until the
Collateral Agent has received any such request, the Collateral Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such default or Event of Default as it shall deem advisable or
in the best interest of the Buyers.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           Indemnification of Collateral Agent.  Whether or not the
transactions contemplated hereby and by the other Transaction Documents are
consummated, the Buyers shall indemnify upon demand the Collateral Agent Related
Persons (to the extent not reimbursed by or on behalf of the Company or Prism
and without limiting the obligation of the Company or Prism to do so), pro rata,
from and against any and all Indemnified Liabilities (as defined below);
provided, however, that no Buyer shall be liable for the payment to the
Collateral Agent Related Persons of any portion of such Indemnified Liabilities
resulting solely from such person’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Buyer shall reimburse the
Collateral Agent upon demand for its ratable share of any costs or out of pocket
expenses (including fees and disbursements of legal counsel) incurred by the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Collateral Agent is not reimbursed for such expenses by or on behalf of
the Company.  Notwithstanding the foregoing, no Buyer shall be required to pay,
in total under this paragraph (e) and any similar provision in any other
Transaction Document, any amount in excess of the total gross purchase price of
the Notes purchased by such Buyer.  The undertaking in this paragraph shall
survive the payment of all obligations hereunder and the resignation or
replacement of the Collateral Agent.  “Indemnified Liabilities” means all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including fees and disbursements of
legal counsel) of any kind or nature whatsoever which may at any time (including
at any time following repayment of the Notes and the termination, resignation or
replacement of the Collateral Agent)  be imposed on, incurred by or asserted
against any Collateral Agent Related Person in any way relating to or arising
out of this Agreement or any document contemplated by or referred to herein, or
the transactions contemplated hereby and thereby, or any action taken or omitted
by any such Collateral Agent Related Person under or in connection with any of
the foregoing, including with respect to any investigation, litigation or
proceeding (including any bankruptcy or insolvency proceeding or appellate
proceeding) related to or arising out of this Agreement or the Notes or the
other Transaction Documents or the use of the proceeds thereof, whether or not
any Collateral Agent Related Person is a party thereto.


(f)           Collateral Agent in Individual Capacity.  Any Collateral Agent
Related Person may engage in trasactions with, make loans to, acquire equity
interests in and generally engage in any kind of business with the Company or
Prism and their affiliates, including purchasing and holding Notes, as though
the Collateral Agent were not the Collateral Agent hereunder and without notice
to or consent of the Buyers.  The Buyers acknowledge that, pursuant to such
activities, any Collateral Agent Related Person may receive information
regarding the Company or Prism and their affiliates (including information that
may be subject to confidentiality obligations in favor of the Company or Prism
and their affiliates) and acknowledge that the Collateral Agent shall be under
no obligation to provide such information to them.  With respect to any Notes it
holds, a Collateral Agent Related Person shall have the same rights and powers
under this Agreement as any other Buyer and may exercise the same as though the
Collateral Agent were not the Collateral Agent, and the terms “Buyer” and
“Buyers” include any such Collateral Agent Related Person in its individual
capacity.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           Successor Collateral Agent.  The Collateral Agent may, and at the
request of the Majority Buyers shall, resign as Collateral Agent upon 30 days’
notice to the Buyers.  If the Collateral Agent resigns under this Agreement, the
Majority Buyers shall appoint from among the Buyers a successor agent for the
Buyers, which successor agent shall be approved by the Company, such approval
not to be unreasonably withheld.  If no successor agent is appointed prior to
the effective date of the resignation of the Collateral Agent, the Collateral
Agent may appoint, after consulting with the Buyers and the Company, a successor
agent from among the Buyers.  Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Collateral Agent and the term “Collateral
Agent” shall mean such successor agent and the retiring Collateral Agent’s
appointment, powers and duties as Collateral Agent shall be terminated. After
any retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Section 14(g) shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent under this
Agreement.  If no successor agent has accepted appointment as Collateral Agent
by the date which is 30 days following a retiring Collateral Agent’s notice of
resignation, the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Buyers shall perform all of the duties of the
Collateral Agent hereunder until such time, if any, as the Majority Buyers
appoint a successor agent as provided for above.


SECTION 15.  Miscellaneous.
 
(a)           No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by each Pledgor and the Collateral Agent, and
no waiver of any provision of this Agreement, and no consent to any departure by
the Pledgors therefrom, shall be effective unless it is in writing and signed by
the Collateral Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
(b)           No failure on the part of the Collateral Agent to exercise, and no
delay in exercising, any right hereunder or under any other Transaction Document
shall operate as a waiver hereof or thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise hereof or
thereof or the exercise of any other right.  The rights and remedies of the
Collateral Agent provided herein and in the other Transaction Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law.  The rights of the Collateral Agent under any Transaction
Document against any party thereto are not conditional or contingent on any
attempt by the Collateral Agent to exercise any of its rights under any other
Transaction Document against such party or against any other person.
 
(c)           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           This Agreement shall create a continuing security interest in and
Lien on the Collateral and shall (i) remain in full force and effect until the
termination of this Agreement in accordance with Section 15(e) hereof and (ii)
be binding on the Pledgors and their respective successors and assigns and shall
inure, together with all rights and remedies of the Collateral Agent, to the
benefit of the Collateral Agent and its successors, transferees and
assigns.  Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Collateral Agent may assign or otherwise transfer its
rights and obligations under this Agreement and any other Transaction Document
to any other person pursuant to the terms of the Securities Purchase Agreement,
and such other person shall thereupon become vested with all of the benefits in
respect thereof granted to the Collateral Agent herein or otherwise.  Upon any
such assignment or transfer, all references in this Agreement to the Collateral
Agent shall mean the assignee of the Collateral Agent.  None of the rights or
obligations of any of the Pledgors hereunder may be assigned or otherwise
transferred without the prior written consent of the Collateral Agent, and any
such assignment or transfer shall be null and void.  The Company may assign or
otherwise transfer its rights and obligations under this Agreement to any other
person without the prior written consent of any other party hereto.
 
(e)           Notwithstanding anything to the contrary in this Agreement, (i)
this Agreement (along with all powers of attorney granted hereunder) and the
security interests and Lien created hereby shall terminate and all rights to the
Collateral shall revert to the Pledgors upon the repayment in full of all
indebtedness obligations owed by the Company to the Buyers under the Notes
(including, without limitation, all principal, interest, if any, and fees
related to the Notes), and (ii) the Collateral Agent will, upon each Pledgor’s
request and at each such Pledgor’s expense, (A) return to such Pledgor such of
the Collateral (to the extent delivered to the Collateral Agent) as shall not
have been sold or otherwise disposed of or applied pursuant to the terms hereof,
and (B) execute and deliver to such Pledgor, without recourse, representation or
warranty, such documents as such Pledgor shall reasonably request to evidence
such termination.
 
(f)           The internal laws, and not the laws of conflicts, of New York
shall govern the enforceability and validity of this Agreement, the construction
of its terms and the interpretation of the rights and duties of the parties,
except as required by mandatory provisions of law and except to the extent that
the validity and perfection or the perfection and the effect of perfection or
non-perfection of the security interest and Lien created hereby, or remedies
hereunder, in respect of any particular Collateral are governed by the law of a
jurisdiction other than the State of New York.
 
(g)           Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in Manhattan or the Commercial Division, Civil Branch of the
Supreme Court of the State of New York sitting in New York County in connection
with any suit, action or proceeding directly or indirectly arising out of, under
or in connection with this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby.  No party to this Agreement may
move to (i) transfer any such suit, action or proceeding brought in such New
York court or federal court to another jurisdiction, (ii) consolidate any such
suit, action or proceeding brought in such New York court or federal court with
a suit, action or proceeding in another jurisdiction or (iii) dismiss any such
suit, action or proceeding brought in such New York court or federal court for
the purpose of bringing the same in another jurisdiction.  Each party to this
Agreement agrees that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment or in any other manner provided by law.  Each party to this Agreement
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Transaction Documents, in any New York
court sitting in the County of New York or any federal court sitting in the
Southern District of New York.
 
 
15

--------------------------------------------------------------------------------

 
 
(h)           Each Pledgor irrevocably consents to the service of process of any
of the aforesaid courts in any such action, suit or proceeding by the mailing of
copies thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such Pledgor at its address provided herein,
such service to become effective when received or ten (10) days after such
mailing, whichever first occurs.
 
(i)           Nothing contained herein shall affect the right of the Collateral
Agent to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against any Pledgor or any property of any
Pledgor in any other jurisdiction.
 
(j)           Each Pledgor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding referred to
in this Section any special, exemplary, punitive or consequential damages.
 
(k)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR OTHER TRANSACTION DOCUMENTS.
 
(l)           The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
(m)          This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.  The parties agree that Buyers are third party beneficiaries to
this Agreement.
 
(n)          All of the obligations of the Pledgors hereunder are joint and
several.  The Collateral Agent may, in its sole and absolute discretion, enforce
the provisions hereof against any of the Pledgors and shall not be required to
proceed against all Pledgors jointly or seek payment from the Pledgors
ratably.  In addition, the Collateral Agent may, in its sole and absolute
discretion, select the Collateral of any one or more of the Pledgors for sale or
application to the Obligations, without regard to the ownership of such
Collateral, and shall not be required to make such selection ratably from the
Collateral owned by all of the Pledgors.  The release or discharge of any
Pledgor by the Collateral Agent shall not release or discharge any other Pledgor
from the obligations of such person hereunder.
 
[SIGNATURE PAGE FOLLOWS]
 
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Pledgor has caused this Pledge Agreement to be executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.
 
Max Cash Media, Inc.
 
By:
 
Name:
Title:
 
PLEDGORS:
 
By:
   
Name:  Joe Loftis
 
Title:  Prism Corporation, President
   
[Name of Stockholder]
   
[Name of Stockholder]



ACCEPTED BY:
 
GOTTBETTER & PARTNERS, LLP
as Collateral Agent
 
By: 
   
Name: Adam S. Gottbetter
 
Title: Managing Partner



[SIGNATURE PAGE TO PRISM PLEDGE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO PLEDGE AGREEMENT

Pledged Shares
 
Pledgor
 
Number of
Shares
 
Class
 
Certificate
No.(s)
 
Joe Loftis
    1,000  
Common
    1005                      
Total:
    1,000            



 
 

--------------------------------------------------------------------------------

 